 
 
Exhibit 10.60
 
 
AMENDMENT TO CHANGE-IN-CONTROL AGREEMENT
 
THIS AMENDMENT (the "Amendment") to the CHANGE-IN-CONTROL AGREEMENT by and
between Life Technologies Corporation (the "company") and Mark P. Stevenson, an
individual (the "Executive"), is made and entered into as of July 21, 2013 by
and between the Company and the Executive.
 
WITNESSETH:
 
WHEREAS, the Company and the Executive are parties to a Change-in-Control
Agreement, dated as of March 5, 2009, as amended on December 9, 2010, (the
"Change-in-Control Agreement"); and
 
WHEREAS, the parties desire to amend the Change-in-Control Agreement;
 
NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Amendment and in the Change-in-Control Agreement, the Company and the Executive
agree as follows:
 
    1.    Section 6(a)(ii)(x) of the Change-in-Control Agreement is hereby
amended by replacing the words "Employment Period" with the words "Executive's
employment with the Company".
 
    2.    Section 6(d)(iii) of the Change-in-Control Agreement is hereby removed
and replaced in its entirety with the following:
 

   "(iii) within 30 days following the Date of Termination, the Company shall
pay the Executive a single lump sum cash payment in an amount equal to the
product of (A) the remainder of 24 less the number of full and partial months,
if any, that have elapsed from the date of a "Consummation Change in Control"
through the Date of Termination (it being understood that, for the avoidance of
doubt, if the Date of Termination occurs following the Effective Date, but prior
to a Consummation Change in Control, such number shall in all events be 24)
(such remainder, when expressed as a period of months commencing on the Date of
Termination, the "Remaining Period") and (B) 229.56% of the sum of(x) the cost
of the projected monthly premiums for group health, dental and vision insurance
coverage under the Company's plans (the "Health Benefits"), based on the
projected premium rates through the end of the Remaining Period applicable for
continuation coverage in accordance with the Consolidated Omnibus Budget
Reconciliation Act of 1985 ("COBRA") determined, in all cases, as of the Date of
Termination (1) based on the Company plans in which the Executive participates
and the level of the Executive's Health Benefits coverage as of immediately
preceding the Date of Termination or, if more favorable to the Executive, the
level of the Executive's Health Benefits coverage as in effect at any time
during the 90-day period immediately preceding the Effective Date and (2)
assuming (a) initial premium rates equal to those in effect as of the Date of
Termination and (b) to the extent applicable, an crease of four percent in the
applicable premium rates at the beginning of each calendar year during the
Remaining Period from those in effect as of the end of the previous calendar
year, and (y) the cost to the Company determined based on the per employee
monthly premium or allowance as in effect as of the Date of Termination (with
any annual premium or allowance to be divided by twelve) to provide short- and
long-term disability, group term life, Company paid voluntary life, accidental
death and dismemberment and travel and   

 
    IN WITNESS WHEREOF, the undersigned have signed this Agreement on the dates
written below.
 
    Dated: July 21, 2013       Life Technologies Corporation
 
                                                              /s/ Gregory T.
Lucier                          
                                                             Chairman & Chief
Executive Officer
 
 
    Dated: July 21, 2013               /s/ Mark P.
Stevenson                        
 